Citation Nr: 0409385	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left facial 
paralysis, with history of Bell's palsy and anxiety symptoms, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for ptosis of the left eye with profuse tearing. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from October 1944 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for ptosis, left eye, with profuse tearing and 
assigned a 10 percent evaluation for this disability, 
effective April 4, 2000.  The RO also confirmed and continued 
a 30 percent rating for left facial paralysis, with history 
of Bell's palsy and anxiety symptoms and denied a claim for 
TDIU.  

In July 2003, the Board remanded this case to the RO for the 
purpose of scheduling a hearing before a Board member of the 
local office.  On September 12, 2003, the veteran appeared 
and offered testimony at a hearing before the undersigned 
Acting Veterans Law Judge, sitting at Montgomery, Alabama.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional medical records along with a 
signed waiver of RO jurisdiction of those records, pursuant 
to 38 C.F.R. § 20.1304 (2003).  

In a VA Form 21-4138, dated in May 2002, the veteran appeared 
to have raised a claim for a right eye condition as secondary 
to his service-connected facial disfigurement of the right, 
with history of Bell's palsy.  While not before the Board at 
this time, that matter is referred to the RO for development 
as may be deemed warranted.  

Since the veteran appealed the initial 10 percent rating 
assigned for his ptosis of the left eye with profuse tearing, 
just after establishing his entitlement to service connection 
for this condition, the Board must consider his claim in this 
context.  Thus, the VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  This, in turn, requires determining 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his ptosis of the left 
eye may have been more severe than at other times during the 
course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  And to reflect this consideration, the issue on 
appeal is as stated.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran when 
further action is required on his part.  


REMAND

I.  Due process development.

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

While the veteran has been provided a VCAA letter regarding 
other claims, he has not been duly apprised of the VCAA 
pertaining to his claim for a rating in excess of 30 percent 
for left facial paralysis with history of Bell's Palsy with 
anxiety symptoms, an initial rating in excess of 10 percent 
for ptosis of the left eye with profuse tearing, and 
entitlement to a TDIU.  Therefore, although another remand 
will cause even further delay in deciding his case, he must 
be apprised of the significant changes that occurred as a 
result of the VCAA because adjudication of his claim, without 
prior notification of this new law, clearly will be 
prejudicial.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

II.  Increased ratings for service-connected left facial 
paralysis and Ptosis of the left eye.

The veteran essentially contends that his service-connected 
disabilities are more severe than reflected by the assigned 
ratings.  At his personal hearing in September 2003, the 
veteran indicated that he currently had problems with severe 
paralysis and pain in the left eye.  He also reported spasm 
of the left eye, which gets worse late in the afternoon.  The 
veteran indicated that he also experiences drooling, which 
significantly restricts his ability to socialize.  The 
veteran stated that the left side of his face occasionally 
becomes completely paralyzed, especially when he gets tired.  
He also stated that he can't move his left eye; he can't even 
blink.  The veteran noted that he experiences vertigo 
associated with his eye problems.  The veteran indicated that 
he sees his doctor every six months, he is prescribed pain 
pills and some eye drops.  The veteran reported that although 
he taught shop for approximately 31 years, he had to quit 
teaching because the dust irritated his eyes.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  The 
evidence suggests that the veteran has been receiving 
treatment from Dr. J. Richard Herring, a private physician in 
Opelika, Alabama.  At his personal hearing, the veteran 
indicated that he underwent surgeries on both eyes in 2001, 
which were performed by a Dr. Tucker; however, the report of 
those surgical procedures has not been associated with the 
file.  The RO should contact the veteran and obtain Dr. 
Tucker's address, and an authorization to obtain medical 
records, and then attempt to obtain records from Drs. Herring 
and Tucker.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  

Moreover, the record indicates that the veteran failed to 
report for a VA examination in February 2002.  However, in a 
statement in support of claim (VA Form 21-4138), dated in May 
2003, the veteran indicated that he never received the notice 
of the scheduled VA examination.  The veteran also noted that 
the notice of the examination was sent to an incorrect 
address.  There is no indication of record that the veteran 
was advised of the consequences of a failure to appear for an 
examination as per the provisions of 38 C.F.R. § 3.655 
(2003).  Significantly, the Board cannot apply 38 C.F.R. 
§ 3.655 to this appeal, for failure to report to a scheduled 
examination without good cause, when the record reflects that 
the veteran had not been provided with notice of the 
regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  The 
court has held that VA has a duty to fully inform the veteran 
of the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Therefore, to ensure the veteran is provided proper 
notice, and due process of law, the Board must remand this 
case so that he can be given another opportunity to appear 
for the required examination.  

III.  Entitlement to a TDIU.

The veteran also seeks entitlement to a total disability 
rating based on individual unemployability.  At his personal 
hearing in September 2003, the veteran testified that he had 
to quit teaching shop after almost 31 years because of the 
increasing severity of his service-connected disabilities.  
The veteran indicated that he developed a speech impediment 
as a result of spasms.  He also indicated that his vision 
became so impaired he got to a point where he would fall 
asleep while driving.  

The veteran's application for TDIU was received in April 
2000.  Submitted in support of his claim was a medical 
statement from Dr. George H. Norton, dated in January 1979, 
indicating that the veteran had bilateral, partial, facial 
paralysis, which had resulted in some difficulty with speech 
and facial mobility and painful spasm.  Subsequently received 
in November 2000 was VA Form 21-4192, request for Employment 
Information in Connection with claim for Disability benefits, 
from the State of Alabama Department of Education, wherein it 
was reported that the veteran retired on November 30, 1981; 
the reasons for his retirement were not reported.  It was 
noted that he was receiving or entitled to receive teacher's 
retirement through the State Retirement Systems.  

While the veteran was examined in May 2000, the VA examiner 
did not provide an opinion regarding the impact of this 
disorder on his ability to obtain and retain substantially 
gainful employment.  In adjudicating a total rating claim, 
the Board may not reject the veteran's claim without 
producing evidence as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent him from 
performing work that will produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the veteran's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538 and Obert v. 
Brown, 6 Vet. App. 532 (1993).  Hence, the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the Board must REMAND this case to the RO for the following 
actions: 

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his claimed disabilities since May 2000.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  These records 
should include, but are not limited to, 
those of Drs. J. Richard Herring and 
George H. Norton of 121 N. 20th Street, 
Opelika, Alabama; and the records 
pertaining to the veteran's eye surgeries 
in 2001, performed by Dr. Mark R. Tucker 
of 3368 Highway 280, Suite 215, Alexander 
City, Alabama 35010.  Any medical records 
which are obtained should be associated 
with the veteran's VA claims folder.  

3.  The RO should write the veteran at 
his most recent address of record, and 
inform him of the date, time and place of 
any scheduled examinations made for him 
in conjunction with his claim for VA 
compensation benefits.  The RO should 
specifically inform the veteran within 
its notification letter that his failure 
to appear before the medical examiners 
may have an adverse affect on his claims.  
He should be specifically provided with 
the substance of 38 C.F.R. § 3.655 
(2003).  

4.  The RO should schedule another VA eye 
examination in order to fully assess the 
current nature and severity of the 
veteran's service-connected ptosis of the 
left eye.  Therefore, it is important the 
physician be provided with the claims 
folder and a copy of this Remand for 
review in conjunction with the 
examination.  All indicated tests and 
special studies, to include corrected 
central visual acuity and visual field 
testing, should be done.  The examiner 
must provide a detailed description of 
the level of disfigurement caused by the 
service-connected ptosis of the left eye.  
If the pupil is obscured, the degree of 
interference should be specified.  
Unretouched photographs of the ptosis of 
the left eye should also be provided.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.  

5.  The RO should also arrange for a VA 
neurological examination of the veteran 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected left facial paralysis with 
history of Bell's palsy with anxiety 
symptoms.  The claims files, including a 
copy of this remand, must be made 
available to the physician for proper 
review of the medical history.  All 
indicated studies should be conducted and 
the examiner is to set forth all findings 
in detail.  

(a) After reviewing the file, obtaining a 
detailed history from the veteran, and 
examining him, the examiner should 
provide an opinion as to the extent of 
paralysis of the veteran's left seventh 
(facial) cranial nerve (i.e., whether 
moderate or severe incomplete paralysis 
or complete paralysis of this nerve is 
present).  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  

(b) the examiner should also be asked to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
make him incapable of securing and 
maintaining a substantially gainful job 
consistent with his level of education, 
employment history, etc. Note also, 
however, that his age and disabilities 
that are not service connected cannot be 
used as a basis for concluding that he is 
unemployable; only his service-connected 
conditions may be considered.  The 
examiner(s) should discuss the rationale 
for any opinion provided.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
on the basis of all evidence of record 
and all applicable laws and regulations.  
With respect to the claim for a higher 
rating for ptosis of the left eye with 
profuse tearing, the RO should consider 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

7.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which 
includes a summary of additional evidence 
submitted, to include those submitted at 
the hearing in September 2003, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  No 
action is required of the veteran until he receives further 
notice.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

